Pfeifer, J.,
dissenting.
{¶ 25} In In re Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 18, this court stated, “[A] finding of parental unsuitability has been recognized by this court as a necessary first step in child custody proceedings between a natural parent and nonparent.” To the contrary, in this case, we hold in paragraphs one and two of the syllabus that an adjudication that a child is abused, neglected, or dependent is an implicit finding that both natural parents are unsuitable. This implicit determination is too sweeping and does not allow the trial judge discretion to determine that a noncustodial natural parent is suitable.
*375{¶26} Hockstok also stated, “[T]he overriding principle in custody cases between a parent and nonparent is that natural parents have a fundamental liberty interest in the care, custody, and management of their children. Santosky v. Kramer (1982), 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599; In re Murray (1990), 52 Ohio St.3d 155, 157, 556 N.E.2d 1169. This interest is protected by the Due Process Clause of the Fourteenth Amendment to the United States Constitution and by Section 16, Article I of the Ohio Constitution; Santosky, supra; In re Shaeffer Children (1993), 85 Ohio App.3d 683, 689-690, 621 N.E.2d 426. Since parents have constitutional custodial rights, any action by the state that affects this parental right, such as granting custody of a child to a nonparent, must be conducted pursuant to procedures that are fundamentally fair. Santosky v. Kramer, 455 U.S. at 754, 102 S.Ct. 1388, 71 L.Ed.2d 599; In re Adoption of Mays (1986), 30 Ohio App.3d 195, 198, 30 OBR 338, 507 N.E.2d 453.
{¶ 27} “Ohio courts have sought to effectuate the fundamental rights of parents by severely limiting the circumstances under which the state may deny parents the custody of their children. In re Perales (1977), 52 Ohio St.2d 89, 6 O.O.3d 293, 369 N.E.2d 1047, syllabus.” Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 16-17.
{¶ 28} These constitutional rights exist whether a child has been adjudicated neglected (as in the case before us) or whether the case involves a parentage action (as in Hockstok). Id. at ¶ 18. Despite the plain and obvious language of Hockstok, the majority opinion doesn’t even acknowledge that Jesse Crowder has constitutional custodial rights.
{¶ 29} At the time of the initial transfer of custody to the Reusts, Crowder did not know that C.R. was his child. Because of this, Crowder likely did not have notice of the probable-cause hearing and did not have an opportunity to be heard at it. Although the issue is not squarely before us, it is of significance to our decision. “The essence of due process is the requirement that ‘a person in jeopardy of serious loss [be given] notice of the case against him and opportunity to meet it.’ ” Mathews v. Eldridge (1976), 424 U.S. 319, 348, 96 S.Ct. 893, 47 L.Ed.2d 18, quoting Joint Anti-Fascist Refugee Commt. v. McGrath (1951), 341 U.S. 123, 171-172, 71 S.Ct. 624, 95 L.Ed. 817 (Frankfurter, J., concurring). Although Crowder could be held to his common-law and statutory duty to provide for C.R. — see Haskins v. Bronzetti (1992), 64 Ohio St.3d 202, 203, 594 N.E.2d 582, and R.C. 3103.03 — according to the majority, when his child was adjudicated neglected, his constitutional rights transmogrified into “residual rights,” even though his behavior did not contribute to the adjudication of neglect. Furthermore, the magistrate used the initial award of custody against Crowder when he stated that C.R. “could face confusion and/or loss of security and stability [if legal custody were taken from the Reusts and awarded to Crowder], This risk is not *376justified when the child is presently placed in a loving home which meets all the child’s needs.” Crowder’s constitutional rights to custody of his natural child have not been appropriately considered at any stage of the proceedings.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Joseph C. Young, Assistant Prosecuting Attorney, for appellant Cuyahoga County Department of Children and Family Services.
Dale F. Pelsozy, for appellants Clifford and Stephanie Reust.
James H. Schulz, for appellee.
{¶ 30} The magistrate in this case wrote that Crowder “has a stable and appropriate home, and a good job. He has complied with all the expectations of Children and Family Services regarding [C.R.].” Even so, I cannot tell from the record whether Crowder would be a suitable parent for C.R. It is possible that C.R.’s placement with the Reusts is the best possible placement for her. I hope that it is, given that the Reusts have custody of her. I am concerned about the far-reaching impact of this case and the negative effect it will have on noncustodial parents seeking custody of their natural children. I do not believe that a parent should lose a custody battle to a nonparent absent a determination that the parent is unsuitable. See Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971. I would answer the certified question in the affirmative. I dissent.
Resnick and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.